Citation Nr: 0002606	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  98-09 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for L5-S1 disc 
disease, with chronic low back syndrome, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an evaluation for varicose veins in excess 
of 10 percent prior to January 12, 1998, and in excess of 20 
percent from January 12, 1998.  

3.  Entitlement to an increased (compensable) evaluation for 
allergic rhinitis with chronic maxillary sinusitis and viral 
syndrome.

4.  Entitlement to an increased (compensable) evaluation for 
urethritis, vaginitis, and cystitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1969 to October 
1980.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from January 1998 and October 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  In the January 
1998 rating decision, the RO increased the assigned 
evaluation for back disability from 10 percent to 20 percent, 
and denied increased (compensable) evaluations for varicose 
veins, allergic rhinitis with chronic maxillary sinusitis and 
viral syndrome, and for urethritis, vaginitis, and cystitis.  
Subsequently, in October 1998, the RO granted a 10 percent 
evaluation for varicose veins, effective in April 1997, and 
granted a 10 percent evaluation for varicose veins of the 
left lower extremity and a 10 percent evaluation for varicose 
veins of the right lower extremity, effective January 12, 
1998. 


FINDINGS OF FACT

1.  The veteran has subjective complaints of back pain, 
including pain radiating down the left leg, and walks with a 
limp, using an assistive device for ambulation, but all deep 
tendon reflexes are present in both lower extremities, and 
the veteran's symptoms are not correlated to her service-
connected back pathology; rather, she has been diagnosed as 
having fibromyalgia.  

2.  The veteran has small, symptomatic varicose veins in the 
popliteal area of each leg, with symptoms relieved by 
elevation or compression.

3.  There is no medical evidence that the veteran has 
symptomatic manifestations of allergic rhinitis with chronic 
maxillary sinusitis and viral syndrome other than on 
radiologic examination.
4.  There is no medical evidence that the veteran has 
required recent treatment for urethritis, vaginitis, or 
cystitis, nor is there medical evidence objectively 
confirming any recent symptomatic manifestation of such 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for L5-S1 disc disease, with chronic low back syndrome, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321, 4.1, 4.7, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 
5293 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
prior for varicose veins prior to January 12, 1998, or to an 
evaluation in excess of 20 percent for varicose veins from 
January 12, 1998, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.104, 
Diagnostic Code 7122 (1999, 1997).

3.  The criteria for an increased (compensable) evaluation 
for allergic rhinitis with chronic maxillary sinusitis and 
viral syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.97, Diagnostic Code 
6513 (1999).

4.  The criteria for an increased (compensable) evaluation 
for urethritis, vaginitis, and cystitis, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.20, 4.116, Diagnostic Code 7610 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that her service-connected disabilities 
are more severely disabling than the current evaluations 
reflect.  In particular, the veteran contends that her back 
disability is manifested by inability to bend without severe 
pain and by pain and numbness of the left leg.  As an initial 
matter, the Board notes that an allegation that a service-
connected disorder has become more severe is sufficient to 
well-ground a claim for increase.  Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  The veteran's claims for 
increased evaluations for her service-connected disabilities 
are therefore well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities.  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1999).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

1.  Claim for Increased Evaluation, L5-S1 Disc Disease

Service connection for discogenic disc disease, L5-S1, with 
chronic low back syndrome, was awarded in a April 1981 rating 
decision, and that disability was evaluated as 10 percent 
disabling.

VA outpatient notes dated in March 1997 reflect that the 
veteran reported that she had an episode of loss of control 
and feeling in the left leg, and was told at that time that 
she had herniated discs.  She reported daily electric-type 
pain in the back, as well as daily numbness and burning pain 
in the left leg.  She reported that the pain was triggered by 
activity, by sitting for long periods, and by driving.  
Sensory examination disclosed decreased sensation to light 
touch and pinprick on the dorsal and plantar surfaces of the 
left foot and up the left leg.  The assigned assessment was 
radiculopathy, rule-out herniated discs.

By a statement submitted in April 1997, the veteran contended 
that she had lost stability in her back, was unable to bend 
forward without severe pain, had pain radiating into the 
right leg, and at times the left side was completely numb.  

On VA examination conducted in August 1997, the veteran's 
posture and gait were normal.  There was some mild muscle 
spasm in the lumbar area.  Range of motion of the lumbar 
spine was to 90 degrees of forward flexion, 15 degrees of 
backward extension 45 degrees of right and left lateral 
flexion, and 85 degrees of rotation to be left and to the 
right.  Following radiologic examination of the lumbar spine, 
the examiner concluded that the veteran had congenital 
lumbarization of the spine.  
MRI of the lumbar spine conducted in November 1997 disclosed 
a questionable small disc protrusion at S1-S2 and 
lumbarization of S1.

In addition to complaints of back pain, the veteran also had 
neck pain and multiple musculoskeletal complaints.  June 1997 
VA outpatient treatment notes reflect consideration of a 
diagnosis of myofascial syndrome.  It was noted that there 
was considerable functional overlay to the somatic symptoms.  
Various treatment modalities, including injections in 
shoulder girdle trigger points and a TENS unit, were 
prescribed.  In August 1997, a diagnosis of fibromyalgia was 
noted. 

Clinical notes dated in September 1997 reflect that the 
physical therapy assessment was pain secondary to 
fibromyalgia.  Neurosurgery evaluation notes reflect that all 
deep tendon reflexes were present in the lower extremities, 
at either a 2+ or 3+ level.  Clinical notes dated in December 
1997 reflect an opinion, on neurosurgical consultation, that 
an S1-S2 disc protrusion would not correlate with the 
veteran's symptoms.  The neurologic examiner also noted that 
the veteran's pain did not follow any dermatomal pattern.  In 
December 1997, it was noted that the veteran was walking with 
a definite limp, that radiologic examination showed a mild 
disc bulge, and that other laboratory examination and 
physical examination indicated fibromyalgia.

During treatment in January and February, the veteran 
reported generalized pain, in both upper extremities, both 
lower extremities, and in the head, neck and truck, of such 
severity that some days she was unable to get out of bed.  
Laying in any position except on the left side was acutely 
uncomfortable.  Pain medication helped little.  At one point, 
the veteran requested a walker to assist with ambulation, but 
her pain symptomatology later improved.  Clinical notes dated 
in September 1998 reflect that the veteran was able to walk, 
very slowly, using her cane.  The assessment was fibromyalgia 
pain.

The evidence of record clearly establishes that the veteran 
has severe pain which causes limitations of many types.  
However, the evidence of record also establishes that the 
veteran's functional limitations of the legs and back cannot 
be attributed solely to her service-connected back 
disability.  Nevertheless, as the evidence of record 
establishes that the veteran complained of back pain on 
motion prior to the diagnosis of fibromyalgia, and there is 
objective radiologic evidence of pathology of the back, the 
Board agrees that a 20 percent evaluation under Diagnostic 
Code 5293 is appropriate.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, a 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks, and a 40 percent evaluation 
is warranted for severe intervertebral disc syndrome with 
recurring attacks and with little intermittent relief.  The 
Board notes the veteran's subjective complaints of pain of 
such severity that the veteran is unable some days to get out 
of bed or even to lie in bed in any position except on the 
left side.  The Board also notes that the veteran has 
obtained a walker to assist in mobility, as well as a cane, 
which is the assistive device she was using at the time of 
the most recent medical evidence of record.  

It is clear that the veteran does have back pain, but it is 
also apparent that the medical evidence establishes that the 
veteran's severe pain, which includes not just the back and 
lower extremities, but also includes the upper extremities, 
head, neck, and truck, is due to fibromyalgia rather than to 
the service-connected back disability.  Prior to diagnosis of 
fibromyalgia, the veteran did not have with recurring attacks 
of back pain with little intermittent relief, so as to meet 
the criteria for a 40 percent evaluation under Diagnostic 
Code 5293.  The medical evidence of record reflects medical 
opinion that, at least as related to service-connected back 
disability, that disability does not result in symptomatology 
more severe than some spasm of the lumbar muscles and back 
pain, with episodes of pain radiating to the lower 
extremities.  In particular, the Board notes that the medical 
evidence establishes that the deep tendon reflexes are 
present in both lower extremities, and there is no evidence 
that the veteran's service-connected back disability is 
manifested by symptoms more severe than moderate recurring 
sciatic neuropathy, so as to warrant a 20 percent evaluation, 
but no more, under Diagnostic Code 5293.  The criteria for an 
evaluation in excess of 20 percent are not met under 
Diagnostic Code 5293.

The Board has considered whether the veteran may be entitled 
to an evaluation in excess of 20 percent under any other 
applicable diagnostic code.  Under Diagnostic Code 5292, 
slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation.  Moderate limitation warrants a 20 
percent evaluation; severe limitation warrants a 40 
evaluation.  In this case, the Board finds the demonstrated 
limitation of motion to be no more than slight at worst, 
until after a diagnosis of fibromyalgia, for which the 
veteran has not been awarded service connection, was 
established.  An evaluation in excess of 20 percent is 
therefore not warranted under Diagnostic Code 5292.  

38 C.F.R. § 4.71a, Diagnostic Code 5295, provides the 
criteria for evaluation of lumbosacral strain.  A 10 percent 
rating for lumbosacral strain is for application where there 
is characteristic pain on motion.  A 20 percent evaluation is 
for application where there is muscle spasm on extreme 
forward bending, loss of lateral spine motion unilateral, in 
standing position.  An evaluation of 40 percent is provided 
where there is severe strain, with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

In the present case, there does not appear to be unilateral 
loss of lateral spine motion, at least certainly not before 
the veteran developed other musculoskeletal disability, 
diagnosed as fibromyalgia, in addition to the service-
connected disability.  The Board has considered the veteran's 
complaints regarding pain.  The Board believes it reasonable 
to assume that the veteran may suffer some additional 
functional loss due to such pain, as well as due to weakness, 
fatigue, and incoordination, even when functional loss due to 
fibromyalgia is excluded.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board therefore 
finds that, with consideration of the veteran's objective 
evidence of pain, the veteran's back disability approximates 
the criteria for a 20 percent disability. 38 C.F.R. § 4.7.

However, the criteria for the next higher rating of 40 
percent under Diagnostic Code 5295 have not been met.  There 
is no marked limitation of forward bending or listing of the 
whole spine to the opposite side.  While there is loss of 
lateral motion at times, this loss is also associated with 
musculoskeletal complaints of the upper extremities, head, 
neck, and trunk, and the medical evidence and opinion 
establishes that these complaints, as well as the severity of 
back pain and lower extremity pain, are not attributable to 
the veteran's service-connected disability.  

There is no evidence of extraschedular factors, such as 
frequent hospitalization, attributable to the veteran's 
service-connected lumbar disability alone, although it is 
clear that when all the veteran's musculoskeletal disorders, 
both service-connected and non service-connected, are 
considered, the veteran is considerably disabled.  See 38 
C.F.R. § 3.321(b).  The evidence does not establish that the 
veteran's service-connected disability results in 
manifestation of disability not encompassed by the schedular 
criteria.

Based on all the evidence of record, the Board concludes that 
the preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 20 percent for 
discogenic disc disease, L5-S1, with chronic low back 
syndrome.  The evidence is not in equipoise to warrant an 
increased evaluation based on resolution of reasonable doubt.  
38 U.S.C.A. § 5107(b).  The claim must be denied. 

2.  Claim for Increased Evaluation for Varicose Veins

Service connection for varicose veins, both legs, was awarded 
by a rating decision issued in April 1981.  That disability 
was evaluated as noncompensable.

On examination in August 1997, the veteran complained that 
her legs were painful at times, especially if she was on her 
feet for long periods.  There were varicose veins, 
approximately 1 centimeter in diameter, in the popliteal 
area, bilaterally.  On raising both legs, the varicose veins 
became much smaller.  

Other evidence of record, including VA outpatient treatment 
records from March 1997 to September 1998, is devoid of 
evidence that the veteran complained about or was treated for 
varicose veins.

The veteran's disability due to varicose veins is evaluated 
under 38 C.F.R. § 4.104, Diagnostic Code 7120.  The Board 
notes that the rating criteria for diseases of the arteries 
and veins were revised effective January 12, 1998.  Because 
the veteran's claim was filed before the regulatory change 
occurred, and the regulations were changed during the 
pendency of this appeal, the veteran is entitled to have 
applied whichever set of regulations provide him with the 
higher rating--at least after the January 1998 effective date 
of the new regulations.  See Rhodan v. West, 12 Vet. App. 55, 
57 (1998) (stating that the effective date rule established 
by 38 U.S.C.A. § 5110(g) prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board notes that the RO provided the 
veteran with notice that of the revision, and the revised 
rating criteria, in an October 1998 SSOC.  

Under Diagnostic Code 7120, varicose veins, the rating 
criteria effective prior to January 12, 1998, provided a 
rating of 10 percent for moderate disability due to 
varicosities of the superficial veins below the knees, with 
symptoms of pain and cramping on exertion, unilateral or 
bilateral.  Moderately severe disability, involving 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging in size from one to two 
centimeters in diameter, with symptoms of pain or cramping on 
exertion, without involvement of the deep circulation 
warranted a 20 percent when unilateral and 30 percent when 
bilateral.  

There is no medical evidence that the veteran has any 
varicosities above the knee, has any varicosity in excess of 
one centimeter in size.  There is no evidence that the 
veteran has any symptoms of varicose veins other than pain or 
cramping "at times, " such as if she was on her feet for 
long periods of time.  The Board notes that the veteran's own 
statements do not reflect that the veteran experiences such 
symptoms daily or frequently.  The Board concludes that the 
veteran's varicose veins are mildly to moderately disabling, 
at most, and that there is no evidence of moderately severe 
disability in either leg.  Under the former criteria, mild to 
moderate disability, unilateral or bilateral, was evaluated 
as 10 percent disabling.  The Board finds no evidence that 
the disability met or approximated the criteria for 
moderately severe disability, so as to warrant a 20 percent 
evaluation.

Effective January 12, 1998, under the revised criteria of 
Diagnostic Code 7120, varicose veins manifested by 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression hosiery 
is rated 10 percent disabling.  A 20 percent rating is 
assigned for persistent edema, incompletely relieved by 
elevation of an extremity, with or without beginning stasis 
pigmentation or eczema.  The Note to revised Diagnostic Code 
7120 specifies that the evaluations provided are for 
involvement of a single extremity, and that if more than one 
extremity is involved, each extremity must be evaluated 
separately.  

The evidence is devoid of any finding that the veteran had 
edema of the lower legs at any time, either at the time of 
the VA examination in 1997 or on any of the frequent 
outpatient treatment visits thereafter, and is likewise 
devoid of any evidence that any symptomatic manifestation in 
the lower legs was medically attributed to varicose vein 
disability.

The Board has considered whether the former or the revised 
rating criteria are more favorable to the veteran.  Clearly, 
the revised regulation is more favorable.  Its application 
has resulted in awards of separate ratings of 10 percent for 
each leg, with an added bilateral factor of 1.9 percent.  The 
combined rating, under 38 C.F.R. § 4.25, with the added 
bilateral factor, is 22 percent (21.9 percent rounded to a 
whole number), as compared to 10 percent under the former 
criteria.  However, the more favorable criteria cannot be 
applied prior to the effective date, January 12, 1998.  
Therefore, the assignment of a 10 percent evaluation under 
the former criteria, to January 12, 1998, and assignment of a 
10 percent evaluation for each lower extremity, with 
application of the bilateral factor, following January 12, 
1998, is appropriate.  There is no evidence to support an 
evaluation in excess of 10 percent under the old criteria for 
a bilateral varicose vein disability of the lower legs, and 
there is no evidence to support an evaluation in excess of 10 
percent for either leg under the new criteria.  The evidence 
is not in equipoise to warrant an increased evaluation based 
on resolution of reasonable doubt.  38 U.S.C.A. § 5107(b).  
The claim for an evaluation in excess of 10 percent prior to 
January 12, 1998, or in excess of 10 percent for each leg 
following January 12, 1998, must be denied. 

3.  Claim for Compensable Evaluation for Rhinitis, Sinusitis, 
Viral Syndrome

Pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6513, sinusitis 
detected by X-ray warrants only a noncompensable rating.  If 
there are one or two incapacitating episodes of sinusitis per 
year requiring prolonged antibiotic treatment or three to six 
non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting, a 10 
percent rating is warranted.  A note following this code 
explains that an incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  38 
C.F.R. § 4.97 (1999).

On radiologic examinations conducted in September 1997, 
minimal bilateral ethmoid sinus disease, among other 
findings, was noted.  Clinical notes dated in September 1997 
reflect that, after reviewing radiology reports, the 
veteran's treating physician planned a prescription for 
Vancenase (generic name, beclomethasone) nasal spray, based 
on "notations of ethmoid sinus disease, c[omplaints]/o[f] 
dizziness."  Clinical notes thereafter reference 
prescription of Vancenase or beclomethasone nasal inhaler.  

Radiologic evidence of a sinus disability is noncompensable.  
However, the veteran contends that she does have frequent 
incapacitating sinus problems which did not require medical 
treatment, so as to warrant a compensable evaluation.  The 
Board finds the veteran's statements that she experienced 
sinus problems credible.  However, the Board notes that the 
clinical records for the period from March 1997, shortly 
before the veteran filed her claim, to the most recent 
clinical notes, in September 1998, do not reference any 
complaint of or objective clinical observations of headaches, 
pain, purulent discharge or crusting.  

The Board notes in particular that the clinical records 
reflect clinical evaluations averaging more than one per 
month throughout the entire period.  Thus, it seems unlikely 
that the veteran would have experienced sinus problems of 
such severity as to meet the criteria for "incapacitating 
episodes" with such frequency as to meet the criteria for a 
ten percent evaluation, without reflection of some complaint, 
observation, or symptom being noted in the clinical records.  
Nevertheless, the clinical records are devoid of any 
complaint of sinus problems other than dizziness, reflected 
in a September 1997 treatment noted.  

The Board has considered whether the veteran is entitled to a 
compensable evaluation under any other diagnostic code.  The 
Board notes that rhinitis may be rated under Diagnostic Codes 
6522, 6523, and 6534.  Under Diagnostic Codes 6522 and 6523, 
a compensable evaluation is available for rhinitis where 
there is greater than 50-percent obstruction of the nasal 
passage on both sides or complete obstruction on one side, 
and with respect to Diagnostic Code 6523, permanent 
hypertrophy of the turbinates.  Diagnostic Code 6524 requires 
certain types of granulomatous infection.  There is no 
medical evidence that the veteran had any of these symptoms.  
The Board further notes that the medical evidence does not 
reflect disability due to viral syndrome.

The Board finds that the evidence does not meet or 
approximate the criteria for the 10 percent evaluation, and 
the evidence is no in equipoise so as to warrant a more 
favorable determination with application of the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt.

4.  Claim for Compensable Evaluation for Urethritis, 
Vaginitis, Cystitis

Service connection for urethritis, vaginitis, and cystitis 
was awarded by a rating decision issued in April 1981, and 
that disability was evaluated as noncompensable.

On VA examination conducted in August 1997, the veteran 
reported repeated episodes of vaginitis in service and 
thereafter, with the most recent recurrence in December 1996.  
Vaginal secretions were normal, the cervix was normal in 
appearance, and a Pap smear disclosed no abnormality.  The 
examiner concluded that the veteran had remote vaginitis, by 
patient history, not present on that examination.  

The veteran reported no history of any disease of the 
kidneys, but reported that she had recurring attacks of 
cystitis and urethritis.  She reported that the last episode 
of cystitis was in August 1997.  There was no objective 
evidence of urethritis, no evidence of inflammation, and the 
external urethra was normal in appearance.  The examiner 
concluded that cystitis was not causing symptoms at this 
time.  

The veteran's service-connected disability due to urethritis, 
vaginitis, and cystitis is currently evaluated as 
noncompensable under 38 C.F.R. § 4.116, Diagnostic Code 7610.  
Under Diagnostic Codes 7610 through 7615, the General Rating 
Formula for Disease, Injury or Adhesions of the Female 
Reproductive Organs, provide that, for disease of the female 
reproductive organs, where symptoms do not require continuous 
treatment, a noncompensable evaluation is warranted.  Where 
symptoms require continuous treatment, a 10 percent rating is 
warranted.  Where symptoms are not controlled by continuous 
treatment, a 30 percent rating is warranted.  38 C.F.R. 
§ 4.116, Diagnostic Codes 7610 through 7615.

The Board notes that, during outpatient treatment in early 
1998, laboratory examination of the urine disclosed some red 
blood cells.  However, after further diagnostic examinations 
and evaluation, these findings were not attributed to 
urethritis or cystitis.

The Board also notes that the veteran's service-connected 
disorder could also be considered in accordance with 
Diagnostic Code 7512, which contemplates chronic cystitis, 
including interstitial and all etiologies, infectious and 
non-infectious, evaluated as a voiding dysfunction.  38 
C.F.R. § 4.115b (1999).  Chronic cystitis is rated as voiding 
dysfunction under Code 7512.  Voiding dysfunction can be 
rated under three different categories: urine leakage, 
urinary frequency, or obstructed voiding. 38 C.F.R. § 4.115a.  
However, since no compensable voiding dysfunction symptoms 
have been attributed to the veteran's service-connected 
disorder, an increased evaluation under Diagnostic Code 7512 
is not in order.

The medical evidence of record is devoid of medical evidence 
or opinion that the veteran currently has urethritis, 
vaginitis, or cystitis or that the veteran currently has any 
residual attributable to past history of those disorders.  In 
the absence of evidence of any current residuals, the claim 
for a compensable evaluation cannot be granted.  The 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt and of 38 C.F.R. § 3.321 regarding extraschedular 
disability are not applicable, in the absence of competent 
medical evidence of any residual disability.  


ORDER

Entitlement to an evaluation in excess of 20 percent for L5-
S1 disc disease, with chronic low back syndrome, is denied.  

Entitlement to an evaluation in excess of 10 percent prior to 
January 12, 1998, for varicose veins, or to an evaluation in 
excess of 20 percent from January 12, 1998, is denied.

Entitlement to an increased (compensable) evaluation for 
allergic rhinitis with chronic maxillary sinusitis and viral 
syndrome is denied.

Entitlement to an increased (compensable) evaluation for 
urethritis, vaginitis, and cystitis, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 



